Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 4, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  153881                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 153881
                                                                    COA: 330568
                                                                    Wayne CC: 86-008310-FC
  DONALD WATKINS,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 31, 2016 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 4, 2017
           s0327
                                                                               Clerk